Citation Nr: 1430285	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  13-35 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a dental condition for compensation and dental treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty October 1950 to October 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of Department of Veterans Affairs (VA) regional office (RO) in Denver, Colorado.

In June 2014 the Veteran testified at a travel Board hearing before the undersigned.  The transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals a notation in the Statement of the Case that the Veteran has received outpatient treatment from VA.  The notation indicates that the Veteran was provided a list of resources that may be able to help the Veteran with dental needs in August 2013.  No treatment records, VA or private, have been associated with the claims file.  

The Veteran reported at his hearing before the undersigned that after he separated from service he had his teeth fixed, to include eventually having a plate made.  He reported that he did not have current dental treatment.

As there are outstanding VA treatment records and as the Veteran has reported receiving dental treatment in the past, attempts must be made to obtain the Veteran's treatment records.  38 C.F.R. § 3.159 (2013).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the aveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2013).

Under the applicable statute for Class II(a) eligibility, 38 U.S.C.A. § 1712(a)(1)(C), service trauma is "an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).  In Nielson, however, the Federal Circuit also held that "service trauma"-in the context of establishing Class II(a) eligibility-could be the unintended result of medical treatment due to military negligence or malpractice.

When a detailed report of dental examination is essential for a determination of eligibility for benefits, dental examinations may be authorized for those claimants requiring examination to determine whether the dental disability is service connected.  38 C.F.R. § 17.160 (2013).

The Veteran reported that at entry to active service his teeth were in excellent condition, having only one flaw from when he was hit in the mouth by a pump handle.  He reported that while at Camp Rucker, Alabama, he underwent a routine dental check-up.  At this check-up the dentist indicated that he had some bad teeth.  He reported that the dentist drilled three right upper teeth starting with the middle tooth.  He indicated that only a shells of the teeth were left and a temporary filling was placed in each of these teeth.  Subsequently, the Veteran reported that a tooth had to be pulled.  He developed facial swelling and his eye was swollen shut.  He was told that there was a piece of broken bone sticking out of the jaw bone.  A partial was created for the missing tooth but it fit poorly.  One of the other teeth became loose and was removed.  The Veteran reported that over time another would get loose and then another in a chain until there were so many that he had a complete upper plate made.  However, the Veteran reported that at the time he got out of service he had two teeth missing.  

The claims file does not contain any medical information identifying the Veteran's dental condition.  The Veteran has competently reported that he received dental treatment in service, service trauma may include the unintended result of medical treatment due to military negligence or malpractice, and the Veteran has competently reported that he eventually had a complete plate made for the top.  As such, it is necessary to afford the Veteran a VA dental examination regarding whether the Veteran has a current dental condition that involves impairment of the mandible, loss of a portion of the ramus, and/or loss of a portion of the maxilla due to trauma, to include due to unintended result of medical treatment due to military negligence or malpractice, or osteomyelitis.  38 C.F.R. § 17.160; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that the Veteran identify all providers who treated his teeth since separation from service.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all identified treatment records.

2.  Attempt to obtain complete VA treatment records regarding the Veteran.

3.  Thereafter, the Veteran must be afforded a VA dental examination.  The dentist should examine the Veteran and identify the Veteran's current dental disabilities.  The dentist should opine whether the Veteran has a current dental condition that involves impairment of the mandible, loss of a portion of the ramus, and/or loss of a portion of the maxilla due to trauma, to include due to unintended result of medical treatment due to military negligence or malpractice, or osteomyelitis.

The dentist should offer an opinion, consistent with sound medical judgment, as to the following matters:

a.  whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the military dentist failed to exercise the degree of care that would be expected of a reasonable dentist in treating the Veteran's teeth; and, if so,

b.  whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), such failure proximately caused the Veteran's loss of teeth.

4.  After completion of the above and any other development deemed necessary, review and re-adjudicate the issue on appeal.  If such action does not grant the benefits claimed, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

